Exhibit AMEREN CORPORATION (AEE) CONSOLIDATED STATEMENT OF INCOME (Unaudited, in millions, except per share amounts) Three Months Ended March 31, 2008 2007 Operating Revenues: Electric $ 1,467 $ 1,463 Gas 612 561 Total operating revenues 2,079 2,024 Operating Expenses: Fuel 302 263 Purchased power 287 373 Gas purchased for resale 459 421 Other operations and maintenance 423 389 Depreciation and amortization 176 183 Taxes other than income taxes 113 102 Total operating expenses 1,760 1,731 Operating Income 319 293 Other Income and Expenses: Miscellaneous income 21 16 Miscellaneous expense (4 ) (5 ) Total other income 17 11 Interest Charges 100 100 Income Before Income Taxes, Minority Interest and Preferred Dividends of Subsidiaries 236 204 Income Taxes 87 71 Income Before Minority Interest and Preferred Dividends of Subsidiaries 149 133 Minority Interest and Preferred Dividends of Subsidiaries 11 10 Net Income $ 138 $ 123 Earnings per Common Share - Basic and Diluted $ 0.66 $ 0.59 Average Common Shares Outstanding 208.7 206.6 AMEREN CORPORATION (AEE) CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited, in millions) Three Months Ended March 31, 2008 2007 Cash Flows From Operating Activities: Net income $ 138 $ 123 Adjustments to reconcile net income to net cash provided by operating activities: Gain on sales of emission allowances (2 ) (4 ) Mark-to-market (gain) loss on derivatives (16 ) 4 Depreciation and amortization 180 182 Amortization of nuclear fuel 11 9 Amortization of debt issuance costs and premium/discounts 5 5 Deferred income taxes and investment tax credits, net 23 (12 ) Minority interest 8 7 Other (1 ) 6 Changes in assets and liabilities: Receivables (78 ) (193 ) Materials and supplies 179 158 Accounts and wages payable (106 ) (81 ) Taxes accrued 4 77 Assets, other (25 ) 19 Liabilities, other (16 ) 37 Pension and other postretirement benefit obligations 22 21 Net cash provided by operating activities 326 358 Cash Flows From Investing Activities: Capital expenditures (420 ) (357 ) Nuclear fuel expenditures (102 ) (23 ) Purchases of securities - nuclear decommissioning trust fund (89 ) (47 ) Sales of securities - nuclear decommissioning trust fund 86 43 Purchases of emission allowances (2 ) (5 ) Sales of emission allowances - 2 Other - 1 Net cash used in investing activities (527 ) (386 ) Cash Flows From Financing Activities: Dividends on common stock (133 ) (131 ) Short-term debt, net 145 341 Dividends paid to minority interest holder (7 ) (5 ) Redemptions, repurchases and maturities: Long-term debt (19 ) (174 ) Issuances: Common stock 46 21 Net cash provided by financing activities 32 52 Net Change In Cash and Cash Equivalents (169 ) 24 Cash and Cash Equivalents at Beginning of Year 355 137 Cash and Cash Equivalents at End of Period $ 186 $ 161 AMEREN CORPORATION (AEE) CONSOLIDATED BALANCE SHEET (Unaudited, in millions) March 31, December 31, 2008 2007 ASSETS Current Assets: Cash and cash equivalents $ 186 $ 355 Accounts receivable - trade 656 570 Unbilled revenue 318 359 Miscellaneous accounts and notes receivable 315 280 Materials and supplies 556 735 Other current assets 272 181 Total current assets 2,303 2,480 Property and Plant, Net 15,294 15,069 Investments and Other Assets: Nuclear decommissioning trust fund 291 307 Goodwill 831 831 Intangible assets 189 198 Regulatory assets 1,149 1,158 Other assets 701 685 Total investments and other assets 3,161 3,179 TOTAL ASSETS $ 20,758 $ 20,728 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current maturities of long-term debt $ 823 $ 221 Short-term debt 1,617 1,472 Accounts and wages payable 443 687 Taxes accrued 88 84 Other current liabilities 539 438 Total current liabilities 3,510 2,902 Long-term Debt, Net 5,066 5,691 Preferred Stock of Subsidiary Subject to Mandatory Redemption 16 16 Deferred Credits and Other Liabilities: Accumulated deferred income taxes, net 1,989 2,046 Accumulated deferred investment tax credits 106 109 Regulatory liabilities 1,328 1,240 Asset retirement obligations 569 562 Accrued pension and other postretirement benefits 856 839 Other deferred credits and liabilities 346 354 Total deferred credits and other liabilities 5,194 5,150 Preferred Stock of Subsidiaries Not Subject to Mandatory Redemption 195 195 Minority Interest in Consolidated Subsidiaries 23 22 Stockholders' Equity: Common stock 2 2 Other paid-in capital, principally premium on common stock 4,656 4,604 Retained earnings 2,115 2,110 Accumulated other comprehensive income (loss) (19 ) 36 Total stockholders' equity 6,754 6,752 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 20,758 $ 20,728
